Citation Nr: 0519645	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder to 
include as secondary to service connected right foot and 
right knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  This claim was previously before the 
Board in December 2003 and was remanded for further 
development.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not have a back disorder that was 
present in service or etiologically related to service or a 
service-connected disability.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated in service and 
is not proximately due to or the result of a service 
connected right disability.  38 U.S.C.A. §§  1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
November 2001.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC) he was provided 
with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159 in the 
October 2002 SOC.  

Finally, with respect to element (4), the Board notes that an 
October 2004 letter from the RO specifically informed the 
veteran of the need to send any medical evidence to VA in his 
possession that pertains to his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  In fact, in November 2001 correspondence the 
veteran stated that he had "no more information to submit."  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available service medical 
records, VA medical records, and VA examination reports.  The 
veteran has not identified any outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2004).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran does not claim and the record does not show that 
chronic back disability was present or otherwise related to 
service.  He contends that service connection for a low back 
disorder secondary to service connected right foot and right 
knee disabilities is warranted.  The first mention of low 
back pain in the claims folder is in a VA outpatient 
treatment report, dated in June 2001.  At that time the 
veteran reported that he had recently changed jobs which 
required him to work "on ladders quite a bit."  The veteran 
also reported that his low back pain had flared up one month 
prior, approximately May 2001, which "had to do [with] some 
lifting."     

The veteran was afforded a VA examination in December 2004.  
The examiner was specifically asked to specify whether the 
veteran had a low back disorder, and if so, whether it is due 
to his service connected right foot and right knee 
disabilities.  During the examination the examiner elicited a 
history from the veteran of his service connected right foot 
and right knee disabilities and his current back disorder.  
Based upon this examination, the examiner concluded that the 
veteran's complaints of back pain was probably not related to 
the veteran's service connected right foot and right knee 
disabilities.  The examiner came to this conclusion based on 
the following: 1) the veteran did not use or require an 
ambulatory device and there is no indication in the claims 
folder that the veteran has ever suffered from a limp of any 
sort, 2) X-rays of the right foot and right knee were 
unremarkable, and 3) the first record of back pain in the 
claims folder is dated in June 2001 and relates the veteran's 
back pain to lifting at work.   

Given the evidence of record, the Board finds that service 
connection for a back disorder secondary to service connected 
right foot and right knee disabilities is not warranted.  The 
December 2004 VA examiner specifically opined that the 
veteran's back disorder is not related to his service 
connected disabilities.  There is no contrary medical 
evidence of record.  The veteran's claim for service 
connection implicitly includes the assertion that his back 
disorder is related to his right foot and knee disabilities, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a link 
between his hypertension and its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
As there is no evidence that the veteran's back disorder is 
either directly or secondarily related to service, his claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a back disorder to include as 
secondary to service connected right foot and right knee 
disabilities is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


